NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIA SANTAY-POROJ; DELMY                       No.    19-70762
MARIEL SANTAY,
                                                Agency Nos.       A208-278-058
                Petitioners,                                      A208-278-057

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 9, 2021**
                                 Pasadena, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      Maria Santay-Poroj and Delmy Mariel Santay, citizens of Guatemala, petition

for review of a decision of the Board of Immigration Appeals (“BIA”) dismissing

their appeal from an order of an Immigration Judge (“IJ”) denying Santay’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application, as lead petitioner, for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8

U.S.C. § 1252. We deny the petition.1

      1.     The agency’s findings that Santay did not carry her burden of

demonstrating eligibility for asylum or withholding of removal were supported by

substantial evidence.

      a. Santay claimed to be a member of a particular social group of “Guatemalan

women who are unable to leave their domestic partnership.” But, substantial

evidence supports the agency’s finding that “nothing in the record demonstrates

societal recognition of unmarried women unable to leave their domestic

relationship.” Substantial evidence also supports the agency’s finding that Santay is

not a member of that group. Santay’s abusive partner left Guatemala in 2003, and

she had no contact with him until 2015 (at which time he did not try to force her

back into a relationship).

      b. Santay also claimed to be a member of a particular social group of



1
  The BIA appeared to adopt all reasons given by the IJ in her decision, expanding
on a few. Santay’s opening brief, however, addresses only the reasons expressly
discussed in the BIA’s decision. If challenges to the IJ’s other findings—on
credibility or the merits—are treated as forfeited, see Martinez–Serrano v. INS, 94
F.3d 1256, 1259–60 (9th Cir. 1996), Santay’s petition would likely fail regardless of
the merits of her briefed arguments. We today assume arguendo that Santay’s
testimony was credible, and because the government does not raise the issue, do not
treat any of her briefed arguments as forfeited.

                                         2
“Guatemalan women who have been the victim of gang threats because of their

reporting of gang crimes and threats.” Santay analogizes this proposed group to

individuals who have testified against gangs, which was recognized as potentially

cognizable in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013). But, in

Henriquez, the evidence established the social distinction of those who testify

against gangs in El Salvador. Id. at 1092. Santay presented no such evidence here.

Even assuming the group is cognizable, the record does not compel the conclusion

that Santay was threatened for reporting any gang crimes or threats.

      2.    The agency’s finding that Santay does not qualify for CAT protection

is also supported by substantial evidence. The record does not compel a finding that

the government would acquiesce in Santay’s torture. See 8 C.F.R. § 1208.16(c)(2);

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010). The police arrested

and detained Santay’s partner after she complained of his abuse, and country

conditions reports show that Guatemala has begun to address domestic violence. See

Garcia-Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir. 2014); see also Del Cid

Marroquin v. Lynch, 823 F.3d 933, 937 (9th Cir. 2016) (per curiam).

      PETITION FOR REVIEW DENIED.




                                         3